Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The effective filing date of this application is March 2, 2020. This Office Action is in response to the application filed March 2, 2020. This action is an ALLOWANCE. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Disclosed Invention
As best understood by Examiner, Applicant’s disclosed invention(s) is/are drawn to novel fin field-effect transistor (FinFET) devices and methods of forming FinFET devices so that the FinFET fins are more densely packed. Conventional methods of forming contact plugs for a FinFET device use a one-step photolithography process. Such conventional methods are known to disadvantageously result in formation of short circuits between adjacent contact plugs. Applicant’s inventive concept(s) alleviate this problem by incorporating a novel multi-step formation process that includes formation of a contact plug including a first plug and a second plug that are formed separately.  

Claim Interpretation
To further the goal of compact prosecution (37 CFR 1.104(a)(1); See also MPEP § 2173.06), Examiner has interpreted the claims using the broadest reasonable interpretation consistent with the specification (MPEP § 904.01; MPEP § 2106 Section In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997) and In re NTP Inc., 654 F3d 1279, 99 USPQ 1481 (Fed. Cir. 2011). See also MPEP § 2111 - § 2116.01 for pertinent case law).

	Allowable Subject Matter
Claims 1 – 14 and Claims 15 – 20 are allowed. The following is an examiner’s statement of reasons for allowance (37 CFR 1.104(e) and MPEP §1302.14).
The prior art of record does not disclose nor render obvious, either alone or in combination, a method of forming a semiconductor device and a semiconductor device formed by the method, as recited by Claim 1 and Claim 15, respectively, including a first plug in a first through hole and a second plug in a second through hole, where the steps of forming the first plug and the second plug include 
forming an interlayer dielectric layer, a first doped source/drain region, a second doped source/drain region, a first through hole in the interlayer dielectric layer, and a second through hole in the interlayer dielectric layer;
the step of forming the first through hole includes exposing the first doped source/drain region or the second doped source/drain region;
 and forming the first plug in the first through hole and the second plug in the second through hole such that the second plug is formed after the first through hole and the second through hole are formed. 
CHEN et al (US 9,837,539; dated December 5, 2017; “FINFET DEVICE AND METHOD OF FORMING”) is the closest prior art of record. CHEN et al. forms a first through hole 164 and a second through hole 166 through an interlayer dielectric layer 

    PNG
    media_image1.png
    496
    390
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    508
    382
    media_image2.png
    Greyscale



However, CHEN et al. does not disclose nor suggest, either alone or in combination with the prior art of record, formation of a second plug separate from a first plug. Rather, CHEN et al. merely forms a single contact plug 172 as shown in FIG. 25C below.

    PNG
    media_image3.png
    496
    400
    media_image3.png
    Greyscale



LIAW (US 9,634,013; dated April 25, 2017; “CONTACT FOR SEMICONDUCTOR FABRICATION”) teaches or discloses a through hole 119 that exposes a source/drain 108, but does not disclose nor render obvious that the through hole is formed by formation of separate first and second through holes, nor disclose nor render obvious – either alone or in combination with the prior art of record – steps of forming a first plug and a second plug in the through hole. See FIG. 1D and FIG. 1E below. Rather, LIAW merely forms a single plug 122 in a single through hole 119. 

    PNG
    media_image4.png
    344
    440
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    356
    395
    media_image5.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE A. PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. B. B./
Examiner, Art Unit 2813
/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813